number release date id office uilc cca_2008112514492834 ------------ from ----------------------- sent tuesday date pm to -------------------- cc ------------------------------------------ subject transferee interest ---------------------- transferee interest --------------------------- ---------- a the training manual on transferees lesson is for the gl-1 basic school and the questions you are posing about interest are more advanced b the three periods i described in my september email confused -------- because there may be some overlap interest under and state law imposed interest are not both imposed on the same amount for the same dates i’ll try to simplify it first period o if the date of transfer is on or after the due_date of the return interest under runs on the transferor’s tax_liability from the due_date of the return to the date of transfer o since in an intermediary transaction it is possible that the transfer may come before the due_date of the return in such a circumstance state law may impose interest for_the_use_of the asset from the date of transfer up until the due_date of the return second period o o o if the asset transferred exceeds the transferor’s liability on the date of transfer interest under continues to run from the date of transfer until the earlier of exhaustion of the value of the asset or the beginning of interest on the transferee’s liability if the value of the asset transferred is less than the transferor’s liability on the date of transfer state law may impose interest from the date of transfer to the date interest begins to run on the transferee’s liability if the value of the asset exceeded the transferor’s liability but has been exhausted and time still remains before interest begins to run on the transferee’s liability state law may impose interest from the point of exhaustion of the value of the assets until interest begins to run on the transferee’s liability third period interest runs on the liability of the transferee from the date demanded until the date paid o o the date of demand of the transferee’s liability is the date of notice of assessment and demand for payment c you describe an example where the asset transferred is worth dollar_figure on the date of transfer and the transferor’s liability is dollar_figure on the due_date of the return let’s also assume that the transfer occurred date but the due_date of the transferor’s return is date putting aside the effect of dissolution on the due_date of the return finally notice of assessment and demand for payment of the transferee’s liability was given date interest would be due as follows under state law from to under from until the earlier of the exhaustion of the asset value or and if the value of the asset was exhausted before under state law from exhaustion of the value of the asset until under from until paid ----
